In a negligence action, judgment for plaintiff reversed on the facts and new trial granted, with costs to appellants to abide the event, unless within ten days after the entry of an order hereon, respondent stipulate that the verdict in her favor be reduced to $5,000, in which event the judgment as so reduced is affirmed, without costs. The amount of the verdict is excessive and against the weight of the evidence. The credible evidence establishes that in or about 1943 the plaintiff sustained a cerebral hemorrhage on the left side which resulted in paralysis or weakness of the right side of her body. She improved thereafter, but her blood pressure remained abnormally high. Partial paralysis of the right side recurred after the accident on February 9, 1950. She improved thereafter and in July, 1950, the paralysis was gone. It reappeared thereafter and was present at the time of her examination by a neurologist in June, 1951, and persisted to the time of trial. Nolan, P. J., Carswell, Adel, MaeCrate and Schmidt, JJ., concur.